Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

a.	Group 1: Claims 1-18, drawn to a system to facilitate creation of an industrial asset item, comprising: an additive manufacturing platform, including: an additive manufacturing database storing electronic records including additive manufacturing capability data, an additive manufacturing communication port to exchange information with a digital transaction engine, and an additive manufacturing computer processor coupled to the additive manufacturing communication port and adapted to transmit an indication of the additive manufacturing capability data to the digital transaction engine; a customer platform, associated with a customer, to transmit an industrial asset item request for the industrial asset item; and the digital transaction engine, including: a digital transaction communication port to exchange information with the additive manufacturing platform and  classified in G06Q 50/184.

b.	Group 2: Claim 19-22, drawn to a system associated with a distribution of intellectual property, comprising: a content distribution platform, including: a content database storing electronic records including content distribution capability data, a content distribution communication port to exchange information with an intellectual property marketplace engine, and a content distribution computer processor coupled to the content distribution communication port and adapted to transmit an indication of the content distribution capability data to the intellectual property marketplace engine; a customer platform, associated with a customer, to transmit a content request for intellectual property; and the intellectual property marketplace engine, including: an intellectual property ; and etc.: classified in G06Q 40/12. 
Sub-combinations Usable Together

3.	Inventions 1 and 2 are related as sub-combinations disclosed as usable together in a single combination. The sub-combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub-combination is separately usable.  In the instant case, sub-combination 1 has separate utility such as “a system to facilitate creation of an industrial asset item.”  Alternatively, Sub-combination 2 has a separate utility such as “a system associated with a distribution of intellectual property.” See MPEP § 806.05(d).  

The examiner has required restriction between sub-combinations usable together. Where applicant elects a sub-combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub-combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. 

4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

the inventions have acquired a separate status in the art in view of their different classification 

the inventions have acquired a separate status in the art due to their recognized divergent subject matter 



the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).



5.	Applicant is advised that the reply to this requirement to be complete must include:

an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and,

(ii) identification of the claims encompassing the elected invention. 

6.	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.



8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).






Conclusion



10.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

11.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                         




















/GA/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687